Opinion filed August 30, 2018




                                       In The


          Eleventh Court of Appeals
                                    ___________

                                No. 11-18-00107-CR
                                    ___________

                    RHONDA KAY ROSALES, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 104th District Court
                              Taylor County, Texas
                          Trial Court Cause No. 20129B


                      MEMORANDUM OPINION
         Appellant, Rhonda Kay Rosales, originally pleaded guilty to the offense of
theft, a state fail felony. Pursuant to the terms of the plea agreement, the trial court
deferred a finding of guilt and placed Appellant on community supervision for two
years.     The State later filed a motion to revoke community supervision and
adjudicate Appellant’s guilt. At a hearing on the motion, the State waived its first
allegation, and Appellant pleaded true to the remainder of the State’s allegations.
The trial court found those allegations to be true, revoked Appellant’s community
supervision, adjudicated her guilty of the charged offense, and assessed her
punishment at confinement in a state jail facility for twenty months. We modify the
judgment and dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that this
appeal is frivolous. Counsel provided Appellant with a copy of the brief, a copy of
the motion to withdraw, an explanatory letter, and a form motion for pro se access
to the appellate record. Counsel advised Appellant of her right to review the record
and file a response to counsel’s brief.1 Counsel also advised Appellant of her right
to file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. See TEX. R. APP. P. 48.4, 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation and to proceed with an adjudication of guilt. See Smith v. State,
286 S.W.3d 333, 342 (Tex. Crim. App. 2009). In this regard, a plea of true standing
alone is sufficient to support a trial court’s decision to revoke community
supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.]


        1
          We note that this court granted Appellant more than thirty days in which to exercise her right to
file a response to counsel’s brief and that Appellant has not filed a response.

                                                    2
1979). Furthermore, absent a void judgment, issues relating to an original plea
proceeding may not be raised in a subsequent appeal from the revocation of
community supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783,
785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex.
Crim. App. 1999). Based upon our review of the record, we agree with counsel that
no arguable grounds for appeal exist.2
        We note, however, that the judgment contains nonreversible error. There is a
variation between the oral pronouncement of sentence and the written judgment of
adjudication. The written judgment includes a fine of $438. When the trial court
adjudicated Appellant’s guilt, assessed her punishment, and orally pronounced the
sentence in open court, the trial court did not mention a fine. The trial court was
required to pronounce the sentence in Appellant’s presence. See TEX. CODE CRIM.
PROC. ANN. art. 42.03 (West 2018); Taylor v. State, 131 S.W.3d 497, 500 (Tex.
Crim. App. 2004). When there is a variation between the oral pronouncement of
sentence and the written judgment, the oral pronouncement controls. Coffey v. State,
979 S.W.2d 326, 328–29 (Tex. Crim. App. 1998); see also Taylor, 131 S.W.3d at
500–02 (explaining the distinction between regular community supervision, in
which sentence is imposed but suspended when a defendant is placed on community
supervision, and deferred-adjudication community supervision, in which the
adjudication of guilt and the imposition of sentence are deferred). Because the trial
court did not mention any fine when it orally pronounced Appellant’s sentence and
because we have the necessary information for reformation, we modify the trial
court’s judgment to delete the fine. See Taylor, 131 S.W.3d at 502; Cerna v. State,




        2
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.

                                                    3
No. 11-14-00363-CR, 2015 WL 3918259, at *2 (Tex. App.—Eastland June 25,
2015, no pet.) (mem. op., not designated for publication).
        We modify the judgment to delete the $438 fine. Finding that the appeal is
otherwise meritless, we grant counsel’s motion to withdraw and dismiss the appeal.


                                                                   PER CURIAM


August 30, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.3

Willson, J., not participating.




        3
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      4